Citation Nr: 1025489	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  02-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for the cause of 
the Veteran's death.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to Dependency and Indemnity Compensation 
("DIC") benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The Veteran had active service from October 1952 to October 1953.  
The Veteran died in February 1977, and the appellant is his 
surviving spouse.

By rating action in February 1981, the RO denied service 
connection for the cause of the Veteran's death.  The appellant 
was notified of this decision and did not appeal.

In December 2000, the Board of Veterans' Appeals ("BVA" or 
"Board") denied the appellant's claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.

This matter initially came before the Board on appeal from an 
April 2002 rating decision in which the RO found that new and 
material evidence had not been submitted to reopen the 
appellant's claims of entitlement to service connection for the 
cause of the Veteran's death and entitlement to DIC benefits.

In a December 2003 decision, the Board denied the appellant's 
claims.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims ("the Court").  In 
March 2005, the Court granted a Joint Motion to vacate and remand 
the December 2003 Board decision.  Thereafter, the case was 
returned to the Board; and the Board remanded the appellant's 
claims in June 2007 for development. June 2007 BVA decision.  The 
requested development has been completed; and the case has been 
returned to the Board for further review.  

FINDINGS OF FACT

1.  An unappealed February 1981 rating decision denied the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  There is no evidence of record received since the February 
1981 rating decision which, by itself or in conjunction with the 
previously considered evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A December 2000 Board decision denied the appellant's claim 
of entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

4.  There is no evidence of record received since the December 
2000 Board decision which, by itself or in conjunction with the 
previously considered evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision which denied service 
connection for the cause of the Veteran's death is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R §§ 20.302, 20.1103 (2009).

2.  Evidence received since the February 1981 rating decision is 
not new and material, and the claim for service connection for 
the cause of the Veteran's death is not reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156, 3.159 (2009).

3.  A December 2000 Board decision that denied entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

4.  The evidence received since the December 2000 Board decision 
is not new and material, and the claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
reopened. 38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.1105, 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

With respect to the appellant's request to reopen her previously 
denied claims of entitlement to service connection for the cause 
of the Veteran's death and DIC benefits pursuant to 38 U.S.C.A. § 
1318, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this regard, the Board finds that a 
letter dated in July 2007 specifically satisfied the duty to 
notify provisions of the VCAA. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant was 
aware from this letter that it was ultimately her responsibility 
to give VA any evidence pertaining to her claims.  The July 2007 
letter told the appellant that additional information or evidence 
was needed to support reopening her previously denied claims; and 
asked the appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  It specifically 
notified the appellant that her claims had been previously denied 
because the Veteran died due to pulmonary edema, intestinal 
hemorrhage and liver cirrhosis, but was service-connected only 
for left knee derangement with atrophy and weakness of atrophy of 
the muscles of the left leg. Id., p. 2.  In addition, the letter 
informed the appellant in regards to her claim for DIC benefits 
that the Veteran had a combined 50 percent disability rating at 
the time of death; and DIC benefits had been previously denied on 
the basis that the Veteran was not in receipt of or entitled to 
receive compensation for service-connected disabilities rated as 
totally disabling 10 or more years preceding his death or from 
the date of discharge from active duty for a period of not less 
than 5 years immediately preceding death. Id.  As such, the 
appellant was told that she needed to submit new and material 
evidence in support of her claims. Id.  

In discussing the type of evidence the appellant needed to submit 
in order to reopen her claims, the RO explained that new evidence 
was evidence submitted to the RO for the first time; and material 
evidence was existing evidence that pertained to the reason the 
appellant's previous claims were denied. Id., p. 1.  The RO also 
informed that appellant that new and material evidence must raise 
a reasonable possibility to substantiate the appellant's claim 
and informed her of the elements necessary to substantiate those 
claims. Id.; Kent v. Nicholson, supra (VCAA requires VA to look 
at the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial).  The RO indicated to the appellant that VA would take 
reasonable efforts to obtain evidence on the appellant's behalf, 
to specifically include relevant records not held by a Federal 
agency, such as records from State or local governments, private 
doctors, hospital or employers. Id., p. 4.  However, in order to 
obtain the RO's assistance, the appellant needed to provide 
enough information to the RO so that it could request the records 
on the appellant's behalf. Id.  For the record, the Board 
observes that unless new and material evidence is submitted, the 
duty to assist an appellant does not include a VA examination or 
medical opinion. 38 C.F.R.  § 3.159(c)(4)(iii).

Although the July 2007 letter was not sent to the appellant prior 
to the initial adjudication of her new and material claims, the 
Board finds that the belated notice was not prejudicial to the 
appellant since she was provided adequate notice, her claims were 
readjudicated, and the appellant was provided a Supplemental 
Statement of the Case explaining the readjudication of her claims 
in August 2008. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of the appellant's appeal.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand. See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not receive 
the necessary information and evidence requested from the 
claimant within one year of the 
date of the notice, VA cannot pay or provide any benefits based 
on that application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that he or 
she is to provide must be provided within one year of the date 
of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty 
to provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement ("NOD") or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established.  VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of 
an NOD if the claim was denied and 

compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

Lastly, since the Board concludes below that the preponderance of 
the evidence is against reopening the appellant's claims, any 
questions as to the appropriate disability rating or effective 
date to be assigned to these claims are rendered moot, and no 
further notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, since the appellant's claims are 
not reopened, the VCAA requirements as set forth in the case of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007) are not applicable to 
this appeal.    

B.  New and material evidence to reopen cause of death claim

Historically, the RO denied the appellant's previous claim of 
entitlement to service connection for the cause of the Veteran's 
death in a rating decision dated February 1981.  In this regard, 
the Board observes that the law provides DIC benefits for a 
spouse of a veteran who dies from a service-connected disability. 
See 38 U.S.C.A. § 1310.  A service-connected disability is one 
which was incurred in or aggravated by active service. See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death. See 38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death. See 38 C.F.R. § 3.312(c).


In denying the appellant's claim in February 1981, the RO noted 
that the Veteran died in February 1977 as a result of pulmonary 
edema, gastrointestinal hemorrhage and cirrhosis of the liver. 
See February 1981 rating decision.  At the time of death, the 
Veteran's service-connected disabilities included derangement of 
the left knee with atrophy, rated as 30 percent disabling, and 
weakness and atrophy of the left leg muscles, also rated as 30 
percent disabling.  The RO thus concluded that the cause of the 
Veteran's death was not related to his military service. Id.  The 
appellant was notified of that decision in an October 1981 letter 
but made no attempt to seek appellate review within one year of 
notification.  Therefore, that decision is final and not subject 
to revision upon the same factual basis. See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In March 2001, the appellant attempted to reopen her claim for 
service connection for the cause of the Veteran's death on the 
basis of new and material evidence. See March 2001 statement in 
support of claim, to include translation.  As a general rule, a 
claim shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is final. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance of a 
claim is "new and material."  The Board acknowledges that there 
has been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on or 
after August 29, 2001.

Under the version of 38 C.F.R. § 3.156(a) applicable prior to 
August 29, 2001, new and material evidence is defined as evidence 
not previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in conjunction 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a)).  Under the version of 38 C.F.R. § 3.156(a) 
applicable as of August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
As the appellant's application to reopen her claims was received 
in March 2001, her claims will be adjudicated under the version 
of 38 C.F.R. § 3.156(a) applicable prior to August 29, 2001.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event; or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In this case, no additional evidence has been submitted in 
support of the appellant's claim for service connection for the 
cause of the Veteran's death other than several written 
statements (that have been translated from Spanish to English) 
indicating that the appellant disagreed with the RO's denial of 
her claim.  While the appellant's representative recently 
submitted an informal hearing presentation in June 2010 that set 
forth additional theories in regards to how the Veteran's death 
may have been related to his service-connected disabilities and 
requested VA obtain a medical opinion regarding these theories, 
VA's duty to assist an appellant does not include a VA 
examination or medical opinion unless new and material evidence 
is submitted. See 38 C.F.R. § 3.159(c)(4)(iii).  Additionally, to 
the extent the representative argues that the Veteran should have 
been service-connected for a psychiatric disorder that they argue 
contributed to the Veteran's death (June 2010 Informal Hearing 
Presentation, pgs. 2-3), a review of the record reveals that the 
Veteran was denied service connection for undifferentiated 
schizophrenic reaction in January 1962. See January 1962 rating 
decision. 

Thus, the Board finds that the evidence submitted by the 
appellant in support of reopening her claim, i.e., statements 
which essentially express disagreement with the RO's denial of 
the claim, are cumulative of the contentions considered by the RO 
at the time of the February 1981 rating decision.  As a whole, 
the evidence received since the February 1981 rating decision, 
when viewed either alone or in light of all of the evidence of 
record, is neither new nor material.  As such, it is the Board's 
opinion that the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. See 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d at 1363 
(Fed. Cir. 1998) (holding that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  

Therefore, based on a thorough review of the evidence of record, 
the Board finds that the preponderance of evidence is against 
reopening the appellant's previously denied claim of entitlement 
to service connection for the cause of the Veteran's death, as 
the evidence submitted in support of reopening the claim is not 
new and material.  




C.  New and material evidence to reopen 38 U.S.C.A. § 1318 claim 

In addition to the foregoing, the appellant is seeking DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  Applicable 
law provides that the VA will pay DIC benefits to the surviving 
spouse of a deceased veteran who was in receipt of or entitled to 
receive compensation at the time of death for a service-connected 
disability that was rated totally disabled if the disability was 
continuously rated disabling for a period of 10 or more years or 
immediately preceding death. See 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In December 2000, the Board denied the appellant's claim of 
entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318. See December 2000 BVA decision.  In that decision, the 
Board noted that the Veteran's service-connected disabilities at 
the time of death included derangement of the left knee with 
atrophy, rated as 30 percent disabling, and weakness and atrophy 
of the left leg muscles, also rated as 30 percent disabling. Id.  
The appellant's combined schedular disability evaluation was 50 
percent.  As a result, the Board made a finding of fact that the 
evidence did not show that the Veteran was in receipt of, or 
would have been entitled to receive, compensation at the time of 
death for a service-connected disablement that was continuously 
rated totally disabling by a schedular or unemployability rating 
either from the date of the Veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death or for a period of 10 or more years immediately 
preceding death.  Accordingly, the appeal was denied. Id. 

Unless the Board of Veterans' Appeals Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on the 
face of the decision and are not subject to revision on the same 
factual basis. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim. See 38 U.S.C.A. § 
5108.

In March 2001, the appellant attempted to reopen her claim of 
entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318 on the basis of new and material evidence.  Since the 
December 2000 Board decision, however, no additional evidence has 
been submitted in an attempt to establish that the Veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability that was rated totally 
disabling for the required period. The only evidence submitted 
since the Board's December 2000 decision includes several lay 
statements by the appellant in which she expressed disagreement 
with the denial of her claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318. In this regard, no medical 
evidence was submitted to show that the Veteran was entitled to 
receive a total disability rating at the time of his death due to 
his service-connected disabilities.  The June 2010 Informal 
Hearing Presentation (referenced above) submitted by the 
appellant's representative also is not probative of the central 
issue in this case concerning whether the Veteran was in receipt 
of or entitled to receive compensation at the time of death for a 
service-connected disability that was rated totally disabling as 
it only discusses theories related to the appellant's claim. 

To the extent that the issue of "hypothetical entitlement" 
pursuant to 38 U.S.C. 1318 was raised in the February 2005 Joint 
Motion for Remand (February 2005 Joint Motion, pgs. 3-4), the 
Board observes that in 1990, the General Counsel of the United 
States Department of Veterans Affairs ("General Counsel") 
announced an interpretation of the phrase "entitled to 
receive," as contained in § 1318, that precluded survivors of 
veterans from bringing claims for DIC benefits using a 
"hypothetical entitlement" approach. See VAOPGCPREC 68-90 (July 
18, 1990).  In reaching its conclusion, General Counsel relied on 
a plain-meaning analysis of the legislative background which 
introduced the phrase in 38 U.S.C.A. § 1318 (previously 
38 U.S.C.A. § 401(b)(1)). See also 38 C.F.R. § 3.22(a) (1990).
  
Beginning in 1997, the Court issued several decisions 
interpreting 38 C.F.R. § 1318 and its implementing regulation, 
38 C.F.R. § 3.22. See Rodriguez v. Peake, 511 F.3d 1147, 1149 
(Fed. Cir. 2008), referring to Green v. Brown, 10 Vet. App. 111 
(1997), Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. 
West, 11 Vet. App. 307 (1998).   In doing so, the Court 
essentially found in favor of the theory of hypothetical 
entitlement pursuant to 38 C.F.R. § 3.22(a) in that it permitted 
a DIC claimant to allege such entitlement when applying for DIC 
benefits.   

Thereafter, effective January 21, 2000, VA promulgated a final 
regulation pertaining to DIC benefits for survivors of certain 
veterans rated totally disabled at time of death. See 65 Fed. 
Reg. 3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC benefits only in cases where 
the veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation from 
VA for the period required by that statute, or would have 
established such a right if not for clear and unmistakable error 
by VA. See 38 C.F.R. § 3.22(a).

However, in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA I), 260 F.3d 1365 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) addressed a challenge to the validity of 
38 C.F.R. § 3.22, and found a conflict between that regulation 
and 38 C.F.R. § 20.1106.  The Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. 
§ 20.1106 (which interprets a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2)), and that VA failed to 
explain its rationale for interpreting these virtually identical 
statutes (38 U.S.C.A. §§ 1311 and 1318) in conflicting ways.  The 
Federal Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits pursuant to 
38 U.S.C.A. § 1318 where the outcome was dependent on 38 C.F.R. 
§ 3.22 pending the conclusion of expedited VA rulemaking.  

As such, in August 2001, VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions of 
38 U.S.C. § 1318 where, as here, a veteran was not rated totally 
disabled for a continuous period of at least ten years prior to 
death, or at least five years from the veteran's release from 
active duty as such cases might involve "hypothetical 
entitlement."  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.

VA amended 38 C.F.R. § 20.1106 on April 5, 2002, to provide that 
there would be no "hypothetical" determinations as to whether a 
deceased veteran had been totally disabled for eight years prior 
to death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2). See 
67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA II), 314 F.3d 1373 (Fed. Cir. 
2003), regarding a challenge to the validity of 38 C.F.R. § 3.22 
as amended January 21, 2000, the Federal Circuit held, in part, 
that 38 C.F.R. § 3.22 as amended was not invalid insofar as it 
precluded "hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  The Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the two 
statutory sections to bar the filing of new claims, i.e., claims 
where no claim had been filed during the veteran's life or the 
claim had been denied and was not subject to reopening 
"hypothetical entitlement" claims.  However, the Federal 
Circuit found that VA's amendment to 38 C.F.R. § 20.1106 failed 
to completely resolve the differing statutory interpretations.  
Thus, it vacated the amendment and remanded for further 
rulemaking.  Also, in NOVA II, the Federal Circuit revised the 
stay order imposed in NOVA I, directing VA to process all DIC 
claims including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a survivor 
seeks to reopen a claim on the grounds of new and material 
evidence, pending further rulemaking proceedings.  

In August 2005, the Veterans Court held in the case of Rodriguez 
v. Nicholson, supra, that the January 21, 2000 amendment made to 
38 C.F.R. § 3.22 to bar the "hypothetical" entitlement theory 
with respect to DIC claims made pursuant to 38 U.S.C. § 1318 was 
not applicable to claims filed prior to that date because 
application of the amendment to pre-January 2000 claims resulted 
in an impermissible, prejudicial retroactive effect and infringed 
upon a substantive right held by the appellant that existed at 
the time her claim was filed. Rodriguez v. Nicholson, 19 Vet. 
App. at 287-288.  In other words, the Court held that the 
hypothetical entitlement theory must still be considered and 
applied with respect to section 1318 DIC claims filed prior to 
January 21, 2000.  On and after that date, hypothetical 
entitlement claims were not authorized.  

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 
72,211 (Dec. 2, 2005), which effectively barred entitlement to 
"enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the 
basis of hypothetical entitlement. See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA 
III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation 
interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 
identically).  In this regard, 38 C.F.R. § 20.1106 was amended, 
and section 1318 claims will be decided with regard to prior 
disposition of those issues during the veteran's lifetime.  The 
implementing rule stated that "VA will apply this rule to claims 
pending before VA on the effective date of this rule [December 2, 
2005], as well as to claims filed after that date."

Thus, the current version clarifies and provides additional 
meanings of "entitled to receive."  See 70 Fed. Reg. 72,220 (Dec. 
2, 2005).  The current 38 C.F.R. § 3.22 provides, in pertinent 
part, that "entitled to receive" means that the veteran filed a 
claim for disability compensation during his or her lifetime and 
that the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for a continuous period of at 
least 10 years immediately preceding death but for clear and 
unmistakable error committed by VA in a decision on a claim filed 
during the veteran's lifetime, and also where reopening could 
have occurred based on new evidence "consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA."  See 70 Fed. 
Reg. 72,220 (Dec. 2, 2005) (codified at 38 C.F.R. § 3.22 (2009)).

Finally, in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) 
(NOVA III), the Federal Circuit concluded that VA's 
interpretation of section 1318 [as allowing compensation only in 
circumstances where the grounds for reopening a veteran's claim 
would provide retroactive relief] is reasonable.  Consequently, 
the Federal Circuit affirmed the regulation, 38 C.F.R. § 3.22, 
and lifted the stay imposed on the processing of claims under 
section 1318.

In addition to the foregoing, VA appealed the Court's decision in 
Rodriguez v. Nicholson to the Federal Circuit.  On January 7, 
2008, the Federal Circuit ruled that the nature and extent of the 
amendment to 38 C.F.R. § 3.22 was not substantive because the 
Secretary of the Department of Veterans Affairs ("Secretary") 
was merely clarifying VA's earlier interpretation of section 
1318. Rodriguez v. Peake, 511 F.3d at 1154.  The Federal Circuit 
analyzed the claim pursuant to its three-part retroactive 
application test outlined in Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  In Princess Cruises, the Circuit 
Court applied the holding in Landgraf v. USI Film Products, 511 
U.S. 244 (1994), to retroactive application of rules and 
regulations.  It created a three-part test encompassing the 
factors laid out in Landgraf: (1) the nature and extent of the 
change in a law; (2) the degree of connection between the 
operation of the new rule and a past relevant event; and (3) 
familiar considerations of fair notice, reasonable reliance, and 
settled expectations.  If under this test, a rule or regulation 
appears to have a retroactive effect, then the rule or regulation 
cannot be applied to cases pending at the time of its 
promulgation.  
In applying the above-referenced test, the Federal Circuit noted 
that it had been the Secretary's position since 1990 that the 
"entitled to receive" language of §§ 1318 and 3.22 precluded 
DIC claims using the "hypothetical entitlement" approach. Id.  
Moreover, the Federal Circuit found that the January 2000 
amendment to 38 C.F.R. § 3.22 constituted an "interpretive 
rule" rather than a "substantive rule" and did no more than 
clarify the agency's earlier interpretation of that statute. Id.; 
see also NOVA I, at 1376.  After completely evaluating the 
appellee's claim, the Circuit Court concluded that the 38 C.F.R. 
§ 3.22 amendment did not have an unlawful "retroactive effect" 
because it did not retrospectively diminish any of the appellee's 
rights to benefits and could be applied to claims for DIC 
benefits filed by survivors before the amendment took effect.  
However, in making this determination, the Federal Circuit agreed 
with the Secretary's argument that an unlawful retroactive effect 
did not specifically occur in the Rodriguez case since the three-
part Princess Cruises test had not been met, to include a finding 
of no significant connection to past events (element number 2 of 
the Princess Cruises test) because the appellee filed her DIC 
claim prior to issuance of the Veterans Court's decisions 
interpreting 38 C.F.R. § 1318 and 38 C.F.R. § 3.22. Rodriguez v. 
Peake, 511 F.3d at 1155.  Thus, because the appellee in Rodriguez 
filed her claim prior to the Veterans Court's initial 
"hypothetical entitlement" decision in Green v. Brown, supra, 
she could not have relied to her detriment on the state of the 
law after this decision was issued.  Rodriguez, 511 F.3d at 1155.  
In a footnote, the Federal Circuit declined consideration of 
whether the result would be different if the appellant had filed 
her claim after Green v. Brown and its progeny were decided. 
Rodriguez v. Peake, 511 F.3d at 1155, note 5.  

In the present case, the appellant requested that her claim of 
entitlement to 38 C.F.R. § 1318 benefits be reopened in March 
2001; and her claim was in appellate status in December 2005 when 
38 C.F.R. § 20.1106 was amended.  As such, her claim on the basis 
of hypothetical entitlement is moot. 
 
In short, under the version in effect when the appellant filed 
her claim in March 2001, 38 C.F.R. § 3.22 provides that "entitled 
to receive" means that at the time of death, the Veteran had 
service-connected disability rating totally disabling by VA but 
was not receiving compensation because, in pertinent part, the 
Veteran applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  In this 
case, there has been no specific allegation of CUE in a prior 
final rating decision concerning the issue of service connection; 
the provision of 38 C.F.R. § 3.22 regarding service department 
records is not applicable in the present case.  

Accordingly, the Board finds that the evidence received since the 
December 2000 Board decision, when viewed either alone or in 
light of all of the evidence of record, is neither new nor 
material.  Therefore, the claim is not reopened and the appeal is 
denied.  In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the appellant's claims, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

New and material evidence not having been received to reopen a 
claim for service connection for the cause of the Veteran's 
death, the appeal is denied.

New and material evidence not having been received to reopen a 
claim of entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318, the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


